Case 5:21-cv-00689-PA-SHK Document 10 Filed 08/11/21 Page 1 of 1 Page ID #:26


                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

Case No.       5:21-cv-00689-PA-SHK                                   Date: August 11, 2021

Title: Alexis Renae Torres v. Comm’r of Soc. Sec.



Present: The Honorable Shashi Kewalramani, United States Magistrate Judge


                D. Castellanos                                         Not Reported
                Deputy Clerk                                           Court Reporter


    Attorney(s) Present for Plaintiff(s):                  Attorney(s) Present for Defendant(s):
                None Present                                            None Present


Proceedings (IN CHAMBERS):            Order To Show Cause


       On April 19, 2021, Plaintiff Alexis Renae Torres (“Plaintiff”) filed a Complaint
(“Complaint” or “Compl.”) seeking judicial review of a decision of the Commissioner of Social
Security (“Commissioner” or “Defendant”). Electronic Case Filing Number (“ECF No.”) 1,
Compl. Thereafter, the Court issued its Case Management Order (“CMO”) and, in pertinent part,
ordered Defendant to serve a copy of the certified administrative record (“CAR”) on Plaintiff
within ninety days from service of the Complaint. See ECF No. 6, CMO at 1.

        Plaintiff filed a Proof of Service (“POS”) on May 4, 2021, indicating that Plaintiff “mailed
copies [of the Summons and Complaint] via certified or registered mail” to Defendant on that date.
ECF No. 8, POS at 2-3. Thus, pursuant to the CMO, service of the CAR was due ninety days later
on August 2, 2021. Defendant filed a notice of consent to proceed before a United States
Magistrate Judge in this case on May 12, 2021. However, Defendant has not filed a notice of
service of the CAR on Plaintiff as ordered in the CMO.

        Consequently, Defendant is ORDERED TO SHOW CAUSE by August 17, 2021 why
default should not be entered against Defendant for failure to serve the CAR on Plaintiff as ordered
in the CMO. Defendant can satisfy this order by filing the CAR on Plaintiff by the deadline stated
above.

           IT IS SO ORDERED.




  Page 1                            CIVIL MINUTES—GENERAL                Initials of Deputy Clerk: DC
